972 A.2d 381 (2009)
199 N.J. 309
In the Matter of Paul W. BERGRIN, an Attorney at Law.
D-126 September Term 2008.
Supreme Court of New Jersey.
June 16, 2009.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11, seeking the immediate temporary suspension from practice of PAUL W. BERGRIN of NEWARK, who was admitted to the bar of this State in 1980, and good cause appearing;
It is ORDERED that PAUL W. BERRIN is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that PAUL W. BERGRIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the Attorney Trustee appointed for the protection of the assets and files of the law practice of PAUL W. BERGRIN shall make the appropriate disbursements from respondent's accounts to those clients and other persons who can be located and whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining in the accounts maintained by respondent pursuant to Rule 1:21-6, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain restrained from disbursement pending the further Order of this Court; and it is further
ORDERED that PAUL W. BERGRIN comply with Rule 1:20-20 dealing with suspended attorneys.